Citation Nr: 0914099	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the left leg, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
October 1962.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The appeal was 
remanded for additional development in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the August 2007 remand, the Board instructed the RO to 
afford the Veteran a VA examination.  While an examination 
was conducted in November 2008, it was inadequate for rating 
purposes, as the examination report failed to discuss any of 
the criteria used to evaluate varicose veins.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  A new and more thorough 
examination is needed before a decision can be made.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination.  
The entire claims file must be made available to 
the VA examiner.  Pertinent documents should be 
reviewed.  

The examiner should conduct a complete history 
and physical, including the following:
*	Describe symptoms, noting particularly 
whether aching, fatigue, or abnormal 
sensations are present in the leg at rest or 
after prolonged standing or walking. 
*	Are symptoms or edema relieved by elevation 
of the extremity, compression hosiery, or 
other measures? 
*	What is the current treatment - type, dose, 
effectiveness, side effects. 
*	What are the effects of the condition on the 
Veteran's usual occupation and daily 
activities? 
*	Describe any visible or palpable varicose 
veins. 
*	Describe extent of any ulcers, edema, stasis 
pigmentation, and eczema.  If edema is 
present, is it boardlike?  Is it persistent?

2.  After completing the above action, the claim 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

